8 N.Y.3d 978 (2007)
In the Matter of TAMARA MILES-STALLWORTH, Appellant,
v.
LAKESHORE NURSING HOME, Respondent.
WORKERS' COMPENSATION BOARD, Respondent.
Court of Appeals of the State of New York.
Submitted March 12, 2007.
Decided May 8, 2007.
Motion for leave to appeal dismissed upon the ground that appellant has failed to demonstrate timeliness as required by section 500.22 (b) (2) of the Rules of Practice of the Court of Appeals (22 NCYRR 500.22 [b] [2]). Motion for poor person relief dismissed as academic.